aThe following is an examiner’s statement of reasons for allowance: With regards to claim 1, the prior art of record does not  disclose or fairly teach the specific circuit configuration with emphasis on the RF switch  passing on RF signals between the upstream  and downstream  hardlines  when the drop circuits are disconnected  from the hardline circuit.  With regards to claims 2-20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the RF switch not passing the  separated equipment  supply voltage  signals.  With regards to claims  21-33, the prior art of record does not  disclose or fairly teach the specific circuit configuration with emphasis on  a switch  coupling the  high frequency  path of the first diplexer with the  high frequency path of the  second diplexer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 15, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        




/Samuel S Outten/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        
( co